DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 8520348) in view of Leong et al. (US 2017/0019095 and Leong hereinafter).
Regarding claim 11, Dong discloses [see figs. 1-5] a method for driving alternative symbols [logic zero/logic one symbol] as a serialized signal [signal 130, figs. 1 and 2] onto an output node [204 output node, fig. 2] using alternative drivers [2021-202N, fig. 2], each of the alternative drivers including a pull-up transistor [e.g. 216, fig. 1] coupled between a high supply node [224, fig. 2] and the output node and a pull-down transistor [e.g. 214, fig. 2] coupled between a low supply node [Gnd, fig. 2] and the output node. Dong does not explicitly discloses charging a gate-source capacitance of one of the pull-up transistor and the pull-down transistor in a first of the alternative drivers responsive to a first of the symbols and a timing event; and 
However, Leong discloses [see fig. 3] charging a gate-source capacitance [CGS_HS] of one of the pull-up transistor [M_HS] and the pull-down transistor in a first of the alternative drivers [driver in 302] responsive to a first of the symbols [logic one symbol] and a timing event [M_HS turn ON]; and discharging a gate-source capacitance [CGS_LS] of one of the pull-up transistor and the pull-down transistor [M_LS] in a second of the alternative drivers [driver in 304] responsive to the timing event. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dong by incorporating a gate-source capacitance as taught in Leong in order to provide switching signals at appropriate speeds and voltage levels [para. 0003].
Regarding claim 13, Dong in view of Leong  further comprising: holding in discharge a gate-source capacitance of the other one of the pull-up transistor and the pull-down transistor in the first of the alternative drivers [CGS_HS of pull-up transistor [M_HS] of drivers 2022-202N, fig. 2] responsive to the first of the symbols and the timing event; and holding in discharge a gate-source capacitance of the other one of the pull-up transistor and the pull-down transistor in the second of the alternative drivers responsive to the timing event [CGD_LS of pull-down transistor [M_LS] of drivers 2022-202N, fig. 2].
Regarding claim 14, Dong in view of Leong wherein the alternative drivers consist of the first of the alternative drivers and the second of the alternative drivers [drivers 2022-202N].
Regarding claim 15, Dong in view of Leong each of the alternative drivers including a second pull-up transistor [216, fig. 2] coupled between the high supply node and a replica node [node between 220 and 218, fig. 2] and a pull-down transistor [214, fig. 2] coupled between the .
Allowable Subject Matter
Claims 1-10 and 17-22 are allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Dong in view of Leong fails to disclose wherein the at least one timing signal periodically controls the pre-driver of a first of the plurality of drivers to discharge one of the pull-up capacitance and the pull-down capacitance of the first of the plurality of drivers while simultaneously controlling the pre-driver of a second of the plurality of drivers to charge one of the pull-up capacitance and the pull-down capacitance of the second of the plurality of drivers.
Regarding claim 17, Dong in view of Leong fails to disclose wherein the at least one timing signal periodically controls the pre-driver of a first of the plurality of drivers to discharge the capacitance while simultaneously controlling the pre-driver of a second of the plurality of drivers to charge the capacitance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842